Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 1 of 22   PageID #:
                                    2607




                                EXHIBIT "A"
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 2 of 22   PageID #:
                                    2608
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 3 of 22   PageID #:
                                    2609
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 4 of 22   PageID #:
                                    2610
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 5 of 22   PageID #:
                                    2611
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 6 of 22   PageID #:
                                    2612
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 7 of 22   PageID #:
                                    2613
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 8 of 22   PageID #:
                                    2614
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 9 of 22   PageID #:
                                    2615
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 10 of 22   PageID #:
                                    2616
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 11 of 22   PageID #:
                                    2617
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 12 of 22   PageID #:
                                    2618
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 13 of 22   PageID #:
                                    2619
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 14 of 22   PageID #:
                                    2620
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 15 of 22   PageID #:
                                    2621
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 16 of 22   PageID #:
                                    2622
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 17 of 22   PageID #:
                                    2623
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 18 of 22   PageID #:
                                    2624
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 19 of 22   PageID #:
                                    2625
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 20 of 22   PageID #:
                                    2626
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 21 of 22   PageID #:
                                    2627
Case 1:21-cv-00268-JAO-KJM Document 93-3 Filed 09/03/21 Page 22 of 22   PageID #:
                                    2628
